NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30176

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00004-RSM-1

 v.
                                                MEMORANDUM*
TARAY LAVALE DAVID,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Taray Lavale David appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      David contends that the district court procedurally erred by failing to

consider or address his arguments regarding the mitigating impact of his mental

illness. The district court did not plainly err. See United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The court expressly considered

David’s mitigating arguments and explained that the above-Guidelines sentence

was warranted in light of David’s repeated firearm possession offenses, his

aggravated criminal history, and the need to protect the public. See United States

v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      David also contends that the above-Guidelines sentence is substantively

unreasonable in light of his mental illness and difficult childhood. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See Gall, 552
U.S. at 51; see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009) (“The weight to be given the various factors in a particular case is for the

discretion of the district court.”)

      AFFIRMED.




                                          2                                       18-30176